Page, J.:
The order was made after a hearing before the Public Service Commission, in which witnesses were called in behalf of the petitioners and the relator. The principal complaint of the railroad company is that the establishment of this station, which is seven-tenths of a mile distant from the main Jamaica station, and eight-tenths of a mile from the Cedar Manor station, will cause a delay in the express service of the railroad, and that as the Long Island railroad is a steam railroad and not a street surface or interurban road, the regulation of its commutation traffic is peculiarly within the powers of the railroad and not of the State. (Citing People ex rel. N. Y. C. & H. R. R. R. Co. v. Public Service Commission, 215 N. Y. 241, 254.)
That case related to commutation tickets and the increase of rates, and is not applicable in any way to the present case. The establishment of. stations, requiring adequate facilities for the traveling public, is peculiarly within the power of the Public Service Commission delegated by the Legislature. (See Pub. Serv. Comm. Law [Consol. Laws, chap. 48; Laws of 1910, chap. 480], § 50.) Unless this discretion is abused, and the order is clearly unreasonable, the Commission’s determination should not be disturbed. This order does not attempt to regulate the time within which trains must stop at this station, but merely requires the establishment of the station and leaves the details of operation entirely within the control of the railroad company.
In our opinion the company has not shown that this require*782ment is unreasonable or unjust, and the writ should be dismissed, and the determination of the Commission affirmed, with fifty dollars costs and disbursements.
Clarice, P. J.,. McLaughlin, Scott and Smith, JJ., concurred.
Writ dismissed and proceedings affirmed, with fifty dollars costs and disbursements.